Exhibit 10.2

 

DOLLAR GENERAL CORPORATION

RESTRICTED STOCK UNIT AWARD AGREEMENT

 

THIS AGREEMENT (the “Agreement”) is made effective as of [Date] (the “Grant
Date”), between Dollar General Corporation, a Tennessee corporation (hereinafter
called the “Company”), and [Name] (hereinafter referred to as the “Grantee”).
Capitalized terms not otherwise defined herein shall have the same meanings as
in the Amended and Restated 2007 Stock Incentive Plan for Key Employees of
Dollar General Corporation and its Affiliates, as amended from time to time (the
“Plan”), the terms of which are hereby incorporated by reference and made a part
of this Agreement.

 

WHEREAS, the Company desires to grant the Grantee a restricted stock unit award
as provided for hereunder, ultimately payable in shares of Common Stock of the
Company, par value $0.875 per Share (the “Restricted Stock Unit Award”),
pursuant to the terms and conditions of this Agreement and the Plan; and

 

WHEREAS, the committee of the Company’s Board appointed to administer the Plan
(the “Committee”) has determined that it would be to the advantage and in the
best interest of the Company and its shareholders to grant the Restricted Stock
Unit Award provided for herein to the Grantee;

 

NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto do hereby agree as follows:

 

1.   Grant of the Restricted Stock Unit.  Subject to the terms and conditions of
the Plan and the additional terms and conditions set forth in this Agreement,
the Company hereby grants to the Grantee [xxxx] Restricted Stock Units.  A
“Restricted Stock Unit” represents the right to receive one share of Common
Stock upon satisfaction of the vesting and other conditions set forth in this
Agreement.  The Restricted Stock Units shall vest and become nonforfeitable in
accordance with Section 2 hereof.

 

2.   Vesting.

 

(a)                                 The Restricted Stock Units shall become
vested and nonforfeitable on the first anniversary of the Grant Date (the
“Vesting Date”), so long as the Grantee continues to be a member of the Board
through the Vesting Date.

 

(b)                                 Notwithstanding the foregoing, to the extent
the Restricted Stock Units have not previously terminated or become vested and
nonforfeitable (i) if the Grantee ceases to be a member of the Board due to the
Grantee’s death, Disability (as defined below) or voluntary departure from the
Board, then 100% of the Restricted Stock Units that would have become vested and
nonforfeitable on the Vesting Date if the Grantee had remained a member of the
Board through such date will become vested and nonforfeitable upon such death,
Disability or voluntary departure from the Board; and (ii) the Restricted Stock
Units shall become immediately vested and nonforfeitable as to 100% of the
shares of Common Stock subject to such Restricted Stock Units immediately prior
to a Change in Control so long as the Grantee is a member of the Board through
the date of the Change in Control.

 

1

--------------------------------------------------------------------------------


 

(c)                                  For the purposes of this Agreement,
Disability shall have the meaning as provided under Section 409A(a)(2)(C)(i) of
the Code.

 

(d)                                 For purposes of this Agreement, a Change in
Control (as defined in the Plan) will be deemed to have occurred with respect to
the Grantee only if an event relating to the Change in Control constitutes a
change in ownership or effective control of the Company or a change in the
ownership of a substantial portion of the assets of the Company within the
meaning of Treas. Reg. Section 1.409A-3(i)(5).

 

3.   Entitlement to Receive Common Stock.

 

(a)                                 Shares corresponding to the number of
Restricted Stock Units granted herein (“RSU Shares”) are to be paid to the
Grantee on the Vesting Date or, if earlier, upon the Grantee’s death or
Disability, upon a Change in Control, or upon termination of Board service (but
only to the extent the RSU Shares are vested at the time of termination pursuant
to Section 2).  However, if the Grantee has made a timely and valid irrevocable
election to defer receipt of all or any portion of the vested RSU Shares in
accordance with the provisions of the RSU Award Deferral Election Form provided
to the Grantee and returned it to the Company [for a Grantee receiving an Award
under the Plan for the first time: prior to the Grant Date] [for a Grantee
receiving an annual Award: prior to December 31 of the calendar year preceding
the Grant Date] (such shares, the “Deferred Shares”), any such Deferred Shares
shall instead be paid on the date so elected by the Grantee pursuant to such RSU
Award Deferral Election Form, or, if earlier, upon the Grantee’s death or
Disability or upon a Change in Control.

 

(b)                                 On any date on which any RSU Shares are to
be paid to the Grantee in accordance with Section 3(a) above, the Company shall
deliver to the Grantee or the Grantee’s legal representative or, if the Grantee
is deceased, the  Grantee’s designated  beneficiary, or, if none, his personal
representative, a share certificate or evidence of electronic delivery of such
RSU Shares in the amount of the RSU Shares so delivered to the Grantee, and such
RSU Shares shall be registered in the name of the Grantee.

 

(c)                                  The shares of Common Stock deliverable upon
the payment of a vested Restricted Stock Unit may be either previously
authorized but unissued Shares or issued Shares, which have then been reacquired
by the Company. Such Shares shall be fully paid and nonassessable.

 

(d)                                 Only whole shares of Common Stock shall be
delivered in payment of a vested Restricted Stock Unit. To the extent a vested
Restricted Stock Unit (including any additional Restricted Stock Units or
Deferred Shares credited from dividends pursuant to Section 4 below) includes a
fractional share, on the date the RSU Shares or Deferred Shares are to be paid
to the Grantee, such fractional share shall be paid to the Grantee or the
Grantee’s legal representative or, if the Grantee is deceased, the Grantee’s
designated beneficiary, or if none, his personal representative, in cash, in an
amount that equals the Fair Market Value of such fractional share on such
payment date.

 

4.   Dividend Equivalents.  In the event that the Company pays any ordinary
dividend (whether in cash, shares of Common Stock or other property) on its
Shares, on the date such dividend is paid to shareholders the Grantee shall be
credited, based on the number of unvested Restricted Stock Units held by the
Grantee and the number of Deferred Shares (if any) that the Grantee is

 

2

--------------------------------------------------------------------------------


 

entitled to receive, in each case as of the record date of such dividend, with
additional Restricted Stock Units or Deferred Shares, as applicable, that
reflect the amount of such dividend (or if such dividend is paid in shares of
Common Stock or other property, the fair value of the dividend, as determined in
good faith by the Board). Any such additional Restricted Stock Units and
Deferred Shares, as applicable, shall be subject to all terms and conditions of
this Agreement.

 

5.   Transferability.  Neither the Restricted Stock Units prior to becoming
vested pursuant to Section 2 nor any interest or right therein or part thereof
shall be liable for the debts, contracts or engagements of the Grantee or his or
her successors in interest or shall be subject to disposition by transfer,
alienation, anticipation, pledge, encumbrance, assignment or any other means
whether such disposition be voluntary or involuntary or by operation of law by
judgment, levy, attachment, garnishment or any other legal or equitable
proceedings (including bankruptcy), and any attempted disposition thereof shall
be null and void and of no effect; provided, however, that this Section 5 shall
not prevent transfers by will or by the applicable laws of descent and
distribution.

 

6.    Grantee’s Continued Service on the Board. Nothing contained in this
Agreement or in any other agreement entered into by the Company and the Grantee
guarantees that the Grantee will continue to serve as a member of the Board for
any specified period of time.

 

7.   Change in Capitalization.  If any event described in Section 9 of the Plan
occurs, this Agreement and the Restricted Stock Units (and any Deferred Shares
due to be delivered hereunder) shall be adjusted to the extent required or
permitted, as applicable, pursuant to Section 9 of the Plan.

 

8.   Taxes. The Grantee shall have full responsibility, and the Company shall
have no responsibility, for satisfying any liability for any federal, state or
local income or other taxes required by law to be paid with respect to such
Restricted Stock Units, including upon the vesting of the Restricted Stock Units
and the delivery of any RSU Shares. The Grantee is hereby advised to seek his or
her own tax counsel regarding the taxation of the grant and vesting of the
Restricted Stock Units hereunder (and the tax consequences of any deferral
election made in respect of the delivery of any RSU Shares).

 

9.   Limitation on Obligations. This Restricted Stock Unit Award shall not be
secured by any specific assets of the Company or any of its Subsidiaries, nor
shall any assets of the Company or any of its Subsidiaries be designated as
attributable or allocated to the satisfaction of the Company’s obligations under
this Agreement.  In addition, the Company shall not be liable to the Grantee for
damages relating to any delays in issuing the share certificates or electronic
delivery thereof to him (or his designated entities), any loss of the
certificates, or any mistakes or errors in the issuance or registration of the
certificates or in the certificates themselves.

 

10.                               Securities Laws. The Company may require the
Grantee to make or enter into such written representations, warranties and
agreements as the Committee may reasonably request in order to comply with
applicable securities laws.  The granting of the Restricted Stock Units
hereunder shall be subject to all applicable laws, rules and regulations and to
such approvals of any governmental agencies as may be required.

 

11.                               Notices. Any notice to be given under the
terms of this Agreement to the Company shall be addressed to the Company in care
of its Secretary or his or her designee, and any

 

3

--------------------------------------------------------------------------------


 

notice to be given to the Grantee shall be addressed to him at the address given
beneath his signature hereto.  By a notice given pursuant to this Section 11,
either party may hereafter designate a different address for notices to be given
to him. Any notice that is required to be given to the Grantee shall, if the
Grantee is then deceased, be given to the Grantee’s personal representative if
such representative has previously informed the Company of his status and
address by written notice under this Section 11.  Any notice shall have been
deemed duly given when delivered by hand or courier or when enclosed in a
properly sealed envelope or wrapper addressed as aforesaid, deposited (with
postage prepaid) in a post office or branch post office regularly maintained by
the United States Postal Service.

 

12.                               Governing Law. The laws of the State of
Delaware shall govern the interpretation, validity and performance of the terms
of this Agreement regardless of the law that might be applied under principles
of conflicts of laws.

 

13.                               Section 409A of the Code.  The provisions of
Section 10(c) of the Plan are hereby incorporated by reference.

 

14.                               Restricted Stock Units Subject to Plan. The
Restricted Stock Unit Award and the Shares issued to the Grantee upon payment of
the Restricted Stock Units shall be subject to all terms and provisions of the
Plan, to the extent applicable to the Restricted Stock Units and such Shares. In
the event of any conflict between this Agreement and the Plan, the terms of the
Plan shall control.

 

15.                               Amendment and Termination.  This Agreement may
be modified in any manner consistent with Section 10 of the Plan.

 

16.                               Administration.  The Committee shall have the
power to interpret the Plan and this Agreement and to adopt such rules for the
administration, interpretation and application of the Plan as are consistent
therewith and to interpret or revoke any such rules.  All actions taken and all
interpretations and determinations made by the Committee shall be final and
binding upon the Grantee, the Company and all other interested persons. No
member of the Committee shall be personally liable for any action, determination
or interpretation made in good faith with respect to the Plan or the Restricted
Stock Unit Award.  In its absolute discretion, the Board may at any time and
from time to time exercise any and all rights and duties of the Committee under
the Plan and this Agreement.

 

17.                               Rights as Shareholder.  Except as may be
otherwise provided in Section 7 of this Agreement, the holder of a Restricted
Stock Unit Award shall not be, nor have any of the rights or privileges of, a
shareholder of the Company in respect of any Shares issuable upon the payment of
a vested Restricted Stock Unit unless and until a certificate or certificates
representing such Shares shall have been issued by the Company to such holder
or, if the Common Stock is listed on a national securities exchange, a book
entry representing such Shares has been made by the registrar of the Company.

 

18.                               Signature in Counterparts. This Agreement may
be signed in counterparts, each of which shall be an original, with the same
effect as if the signatures thereto and hereto were upon the same instrument.

 

[Signatures on next page.]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

 

DOLLAR GENERAL CORPORATION

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

 

GRANTEE

 

 

 

 

 

 

[Name]

 

 

[Address]

 

 

5

--------------------------------------------------------------------------------